Citation Nr: 1505683	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-33 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability, with lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to November 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 20.1304, any pertinent evidence submitted to the Board by the Veteran or his representative must be referred to the agency of original jurisdiction (AOJ) for review, unless this procedural right is waived, or unless the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral.  Under a recent amendment, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.   

The Veteran submitted additional medical evidence to the Board that was received in June 2014.  No waiver for AOJ consideration has been received and as the Veteran's substantive appeal was received prior to February 2013, the recent amendment allowing for Board consideration does not apply.  As the newly received evidence is pertinent to his claims, has not been considered by the AOJ, and the Veteran specifically did not waive initial AOJ consideration of this evidence, a remand for such action is necessary.  See Disabled American Veterans et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Additionally, the August 2012 VA back and neck examination reports do not consider the newly received medical evidence.  Thus, another examination which encompasses consideration of all newly received medical evidence is necessary. 
Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for the disabilities on appeal (records of which are not already associated with the record) and to provide any releases necessary for VA to secure records of any such private treatment or evaluation.  The AOJ should obtain complete records of such treatment and evaluation from all providers identified by the Veteran. The AOJ should also secure for the record copies of complete updated clinical records of all VA treatment the Veteran has received for his low back and neck disabilities since September 2012.

2.  The AOJ should thereafter arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his low back and neck disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination, including any newly received evidence.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

 a. Please identify (by medical diagnosis) each low back and neck disability entity found. 

b. Please identify the most likely etiology for each back and/or neck disability entity diagnosed; specifically, is it at least as likely as not (a 50 percent or better probability), that such disability was either caused or aggravated by the Veteran's service-connected right knee disability?  The examiner should note the April 2014 highlighted medical record noting that the Veteran has favored the right leg for many years which has caused stress and strain across his lower back.

The examiner must explain the rationale for all opinions, with citation to supporting factual data and/or medical literature as appropriate.

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

